DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 6. Claim 1 includes an electronic device comprising: an electronic component having a view screen and a slit or loop and a living hinge formed by a continuous material defining at least two flexible modules; wherein: the continuous material is configured to wrap around and attach to the slit or loop of the electronic component; and a first rare earth magnet located along the-first module and a second magnet, rare earth magnet, or a ferromagnetic or a ferrimagnetic substrate located along the second module are configured to attach the electronic device around or to an object in combination with all other elements of the base claim. Claims 2-5 and 8 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 6 includes an electronic device comprising: an electronic component having a viewscreen and a slit or loop and a living hinge formed by a continuous material defining at least two modules; wherein: the continuous flexible material is configured to wrap around and attach to the slit or loop of the electronic component; a rare earth magnet located along a first module and a ferromagnetic or a ferrimagnetic substrate located along a second module are configured to attach the electronic device around or to an object; and * the electronic device is configured such that the viewscreen is visible when attached around or to the object in combination with all other elements of the base claim. Claim 7 is dependent upon claim 6 and is considered to be allowable at least for the same reasons as claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841